PER Curiam.
In a petition for leave to appeal from the denial of his application for a writ of habeas corpus, the applicant makes but one contention, i. e., that a confession was obtained from him by “unorthodox and unfair methods used by the police officers.” The voluntary nature of a confession may be raised and contested at the trial of a defendant or upon appeal, but cannot form the basis for a writ of habeas corpus. Johnson v. Warden, 212 Md. 652; Eberle v. Warden, 209 Md. 657.

Application denied, with costs.